,..
           Case 3:14-cv-02105-BEN-RBB Document 254 Filed 10/23/20 PageID.1134 Page 1 of 4


       1
       2
       3
       4
                                                                         . ' '.   ~ .~.

       5
       6
       7
       8                             UNITED STATES DISTRICT COURT
       9                           SOUTHERN DISTRICT OF CALIFORNIA
      10
      11        EDMUNDOC.,                                 )    Case No.: 3:14-cv-02105-BEN-RBB
      12                          Plaintiff,               )
                                                           )    ORDER REQUIRING THE CLERK
      13        V.                                         )    OF THE COURT TO REJECT ALL
      14        CAROLYN W. COLVIN, Commissioner            )    FUTURE FILINGS
                of Social Security,                        )
      15                                                   )
                                  Defendant.               )
      16
      17    I.       BACKGROUND

      18             On September 5, 2014, PlaintiffEdmundo C. 1, proceedingpro se, ("Plaintiff') filed
      19    this lawsuit against the Commissioner of the Social Security Administration (the
      20    "Commissioner") causes of action alleging that he was injured after falling of a ladder.
      21    ECF No. 1. His complaint made it unclear as to whether he did or did not file for Social
      22    Security benefits. Compare ECF No. 1 at 1 ("I never filed for SSI on 3/5/1 O" and "I never
      23    filed for 2 periods of disability on March 5") with ECF No. 1 at 2 ("I called and asked for
      24    the status of my application representative told me that it had been approved ... Social
      25
      26    I
                  In accordance with S.D. Cal. Civ. R. 7.l(e)(6)(b), which provides that "[o]pinions
      27    by the court in these [Social Security cases] will refer to any non-government parties by
            using only their first name and last initial," the Court has redacted Plaintiffs last name and
      28
            requests that the parties do so as well in any future filings.
                                                          -1-
                                                                                          3:14-cv-02105-BEN-RBB.
     Case 3:14-cv-02105-BEN-RBB Document 254 Filed 10/23/20 PageID.1135 Page 2 of 4


 1
      Security representative said you have a claim!"). Also on September 5, 2014, a summons
 2    was issued by the Clerk of the Court. ECF No. 2.
 3           On October 30, 2014, Plaintiff filed a Notice of Lawsuit and Request for Waiver
 4    of Service of Summons. ECF No. 4. There was no indication that Plaintiff ever served
 5 the Commissioner, and the Commissioner never made an appearance in this lawsuit.
 6
             On March 13, 2015, after five months of inactivity, this Court issued an Order to
 7    Show Cause Why the Case Should Not Be Dismissed for failure to serve the
 8    Commissioner within 120 days of filing the Complaint in accordance with Federal Rule
 9    of Civil Procedure 4(m). ECF No. 5; see also FED. R. CIV. P. 4(m) (providing that "[i]f
1O a defendant is not served within 90 days after the complaint is filed, the court----,-Qn motion
11    or on its own after notice to the plaintiff-must dismiss the action without prejudice
12    against that defendant or order that service be made within a specified time"); see also
13    S.D. Cal. Civ. R. 4.l(a)-(b) (providing that "[s]ervice of process ... must be performed
14     in accordance with Rule 4, Fed. R. Civ. P.," but if"[o]n the one hundredth (100th) day
15    following the filing of the complaint ... proof of service has not yet been filed, the clerk
16 will prepare an order to show cause with notice to plaintiff why the case should not be

17     dismissed without prejudice"). The Court specified how Plaintiff could effectively serve
18     Defendant. ECF No. 5. Plaintiff was expressly warned that ifhe did not respond to the
19     Order by April 3, 2015, or if his response did not adequately explain why the
20     Commissioner had not yet been served, his case would be dismissed. Id.
21           On April 2, 2015, the Order to Show Cause was returned by the post office as
22     undeliverable. ECF No. 8. Of the seven filings Plaintiff sent to the Court since the Order
23     to Show Cause was issued, only one, dated May 28, 2015, included a return address for
24     Plaintiff. ECF No. 16. The Court re-mailed the March 13 Order on May 28, 2015.
25           Since the March 13, 2015 Order, Plaintiffbegan frequently sending letters and civil
26     cover sheets to the Court. Yet, none of the filings discuss any reasons for Plaintiff's
27     failure to serve the Commissioner. For example, on March 30, 2015, Plaintiff sent a
28     "corrected" civil cover sheet and a letter explaining how the previous civil cover sheet

                                                   -2-
                                                                                3: 14-cv-02105-BEN-RBB
     Case 3:14-cv-02105-BEN-RBB Document 254 Filed 10/23/20 PageID.1136 Page 3 of 4


 1
      was incorrect. ECF No. 7. On April 1, 2015, Plaintiff sent another, nearly identical, civil
2
      cover sheet and a letter stating, "ATTN: United States District Court. No Comments.
3     Thank you. -U.S [sic] District Court." ECF No. 10. On May 19, 2015, Plaintiff filed a
4     Notice of Award letter from the Social Security Administration and a pay stub. ECF No.
 5     12. On June 10, 2015, Plaintiff filed another civil cover sheet without any explanation.
6
      ECF No. 18. Plaintiffs filings were and are insufficient to explain Plaintiffs failure to
7     comply with the Federal Rules or the Court's March 13 Order. As such, on June 26, 2015,
 8    after ten months had passed since Plaintiff filed his Complaint, but he had still not served
 9    the Commission, the Court dismissed Plaintiffs case pursuant to Rule 4(m).          ECF No.
10     19.
11           Since the Court dismissed Plaintiffs Complaint, he has attempted to submit
12     documents to the Court more than 200 times. However, Rule 5. l(h) provides that "no
13     document will be filed in any case by any person not a party thereto." S.D. Cal. Civ. R.
14     5.l(h). Given this case has been dismissed, there are no parties to this case, and there is
15     no case pending before the Court.
16           Pursuant to Local Rule 5.l(c), "[t]here must be no ... erasures or interlineations
17     on a document unless they are noted by the clerk or judge by marginal initials at the time
18     of filing." S.D. Cal. Civ. R. 5.l(c). Some of Plaintiffs submissions have interlineations,
19     and thus, violate this rule.
20           Another local rule requires that documents filed in a social security case are not to
21     use the social security applicant's last name or include the applicant's full Social Security
22     Number. S.D. Cal. Civ. R. 7.1(3)(6). All of Mr. Plaintiffs filings contain confidential,
23     sensitive information but do not provide information regarding what Plaintiffs would like
24     the Court to do with the information he sends. The most recent submission, like many
25     others, contains Plaintiffs full Social Security Number, along with the full Social Security
26     Number of his spouse and his full bank account number. This violates Local Rule 7 .1.
27     Further, by accepting documents containing Plaintiffs confidential information (e.g., his
28     Social Security Number and bank account numbers), this information would become

                                                    -3-
                                                                                 3: 14-cv-02105-BEN-RBB
     Case 3:14-cv-02105-BEN-RBB Document 254 Filed 10/23/20 PageID.1137 Page 4 of 4


 1
      public record, which would be improper and put his information at risk of being stolen.
2      II.   ORDER
3
             Pursuant to Rule 5.l(f), "[u]nless a waiver is first obtained from the court, the clerk
4
      must not file any document which does not comply with the requirements of these rules."
 5
      Because Plaintiffs documents do not comply with these rules, the documents Plaintiff
 6
       sends to the Court have continuously been rejected. Nonetheless, Plaintiff has continued
 7     to send documents to the Court for over five years, despite being informed the documents
 8     would continue to be rejected as the case has been dismissed. This has resulted in a drain
 9     of judicial resources that could be provided to active cases in which the plaintiffs
10     complied with their requirements to serve the defendants.
11           Accordingly, the Court orders as follows:
12           1.     Plaintiff is ordered to stop submitting documents to the Court related to Case
13    No. 3:14-cv-02105-BEN-RBB, which was dismissed on June 26, 2015. Plaintiffs case is
14     closed, and the Court reiterates to Plaintiff that any documents submitted to the Court in
15     violation of this order will be rejected given the case has been closed for over five years.
16     The dismissal of Plaintiffs case was without prejudice, and as such, he may file a new
17     lawsuit at any time, in which he may submit filings in that case. However, any filings in
18     this case, which is closed, will continue to be rejected.
19           The Clerk of the Court is hereby ordered to:
20           1.     reject any future filings by Plaintiff and return them to sender and
21           2.     provide notice of this order to Plaintiff.
22           IT IS SO ORDERED.
23      DATED:      October ~ 2 0
24
                                                                 United States o· trict Judge
25
26
27
28

                                                     -4-
                                                                                  3: 14-cv-02105-BEN-RBB
